Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 25, 2020, March 9, 2022, and May 13, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  
In claim 5, line 2, “the data” lacks proper antecedent basis and should read “data”
In claim 19, “the determined optimum phased array antenna” lacks proper antecedent basis and should read “the optimum phased array antenna”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shriner et al. (US PGPUB 2020/0053490 A1), hereinafter known as Shriner.
Regarding claim 1, Shriner discloses (Fig. 1A) an accessory for an electronic device, the accessory comprising: headphones ([0028]); at least one phased array antenna on the headphones ([0003]), the at least one phased array antenna comprising an array of antenna elements that are configured to form a beam in a determined direction ([0003]), the at least one phased array antenna being configured to communicate wirelessly with an external device (130); a local communication system in the headphones, the local communication system configured to communicate locally with the electronic device ([0026]); and a battery (124) in the headphones, the battery (124) operatively connected to each of the at least one phased array antenna and the local communication system ([0031]).
Regarding claim 2, Shriner further discloses (Fig. 1A) wherein the headphones comprise a headband, ear portions, and audio speakers (122; [0026], [0028]).
Regarding claim 3, Shriner further discloses wherein the at least one phased array antenna communicates wirelessly with the external device on behalf of the electronic device ([0026]). 
Regarding claim 7, Shriner further discloses wherein the local communication system utilizes wireless communication between the headphones and the electronic device ([0026]).
Regarding claim 9, Shriner further discloses wherein the at least one phased array antenna comprises plural phased array antennas (110).
Regarding claim 10, Shriner further discloses wherein the plural phased array antennas are on the headband and/or the ear portions ([0031]).  
Regarding claim 11, Shriner further discloses wherein control circuitry in the headphones determines an optimum one of the plural phased array antennas and uses the determined optimum one of the plural phased array antennas to communicate with the external device ([0035]).  
Regarding claim 13, Shriner further discloses wherein: the local communication system receives audio data from the electronic device; and control circuitry in the headphones plays the audio data using the audio speakers ([0069]).
Regarding claim 15, Shriner further discloses wherein the at least one phased array antenna is integrally formed with the headphones (Abstract). 
Regarding claim 16, Shriner further discloses wherein the at least one phased array antenna is inside a portion of the headphones and is covered by a material that essentially transparent to RF signals communicated by the at least one phased array antenna ([0004]).
Regarding claim 18, Shriner further discloses the method comprising determining an optimum phased array antenna for communication with the external device ([0035]), wherein the optimum phased array antenna is determined from a set of antennas including: the at least one phased array antenna on the headphones, and at least one other phased array antenna on the electronic device ([0035]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shriner in view of Alavi et al. (US PGPUB 2019/0334609 A1), hereinafter known as Alavi.
Regarding claim 4, Shriner further teaches wherein: the local communication system receives data from the electronic device ([0026]) but does not specifically teach the at least one phased array antenna communicates the data to the external device using millimeter wave frequency communication and beam steering.
However, Alavi teaches at least one antenna communicates the data to the external device using millimeter wave frequency communication and beam steering ([0058] and [0101]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Alavi to include “at least one antenna communicates the data to the external device using millimeter wave frequency communication and beam steering,” as taught by Alavi, for the purpose of achieving high throughput (see also [0040]).
Regarding claim 5, Shriner further teaches the local communication system transmits the data to the electronic device ([0026]) but does not specifically teach wherein: the at least one phased array antenna receives the data from the external device using millimeter wave frequency communication and beam steering.
However, Alavi teaches at least one antenna receives the data from the external device using millimeter wave frequency communication and beam steering ([0058] and [0101]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Alavi to include “at least one antenna receives the data from the external device using millimeter wave frequency communication and beam steering,” as taught by Alavi, for the purpose of achieving high throughput (see also [0040]).
Regarding claim 8, Shriner does not specifically teach wherein the wireless communication is 60 GHz local wireless.
However, Alavi teaches wireless communication is 60 GHz local wireless ([0058] and [0101]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Alavi to include “wireless communication is 60 GHz local wireless,” as taught by Alavi, for the purpose of achieving high throughput (see also [0040]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 14, Shriner does not specifically teach wherein the at least one phased array antenna operates between 27 GHz and 39 GHz.
However, Alavi teaches at least one antenna operates between 27 GHz and 39 GHz ([0058] and [0101]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Alavi to include “at least one antenna operates between 27 GHz and 39 GHz,” as taught by Alavi, for the purpose of achieving high throughput (see also [0040]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shriner in view of Li et al. (US Patent No. 11184696 B1), hereinafter known as Li.
Regarding claim 6, Shriner does not specifically teach wherein the local communication system utilizes a wired connection between the headphones and the electronic device.
However, Li teaches wherein a local communication system utilizes a wired connection between a headphones and an electronic device (col. 32, lines 7-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Li to include “wherein a local communication system utilizes a wired connection between a headphones and an electronic device,” as taught by Li, for the purpose of reducing latency (see also col. 32, lines 7-24).

Claims 12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shriner in view of Webster et al. (US PGPUB 2017/0272873 A1), hereinafter known as Webster.
Regarding claim 12, Shriner does not specifically teach wherein the control circuitry in the headphones does not use other ones of the plural phased array antennas to communicate with the external device while using the determined optimum one of the plural phased array antennas to communicate with the external device.
However, Webster teaches control circuitry in the headphones does not use other ones of the plural antennas to communicate with the external device while using the determined optimum one of the plural antennas to communicate with the external device ([0023]-0024] and [0027]-[0028]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Webster to include “control circuitry in the headphones does not use other ones of the plural antennas to communicate with the external device while using the determined optimum one of the plural antennas to communicate with the external device,” as taught by Webster, for the purpose of minimizing interference (see also [0028]).
Regarding claim 17, Shriner does not specifically teach wherein the battery in the headphones powers the at least one phased array antenna while the at least one phased array antenna communicates wirelessly with the external device on behalf of the electronic device, thereby permitting the electronic device reduce its own power consumption by not using its own antenna to communicate wirelessly with the external device.
However, Webster teaches a battery in headphones powers the at least one antenna while the at least one antenna communicates wirelessly with the external device on behalf of the electronic device, thereby permitting the electronic device reduce its own power consumption by not using its own antenna to communicate wirelessly with the external device ([0018]-[0021], [0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Shriner with Webster to include “a battery in headphones powers the at least one antenna while the at least one antenna communicates wirelessly with the external device on behalf of the electronic device, thereby permitting the electronic device reduce its own power consumption by not using its own antenna to communicate wirelessly with the external device,” as taught by Webster, for the purpose of optimizing performance while reducing power consumption (see also [0017]-[0020]). 
Regarding claim 19, Shriner does not specifically teach further comprising: using the determined optimum phased array antenna to communicate with the external device; and not using any other phased array antennas included in the set of antennas to communicate with the external device while using the determined optimum phased array antenna to communicate with the external device.
However, Webster teaches using the determined optimum antenna to communicate with the external device ([0023]); and not using any other antennas included in the set of antennas to communicate with the external device while using the determined optimum antenna to communicate with the external device ([0027]-[0028]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Shriner with Webster to include “using the determined optimum antenna to communicate with the external device; and not using any other antennas included in the set of antennas to communicate with the external device while using the determined optimum antenna to communicate with the external device,” as taught by Webster, for the purpose of minimizing interference (see also [0028]).
Regarding claim 20, Shriner does not specifically teach the method comprising using first data in conjunction with second data, the first data being received via the at least one phased array antenna on the headphones communicating with the external device using a first determined beam direction, and the second data being received via at least one other phased array antenna on the electronic device communicating with the external device, or another external device, using a second determined beam direction.
However, Webster teaches (Fig. 1) using first data (116-1) in conjunction with second data (116-2), the first data being received via the at least one antenna on the headphones communicating with the external device using a first determined beam direction ([0023]-[0024]), and the second data (116-2) being received via at least one other antenna on the electronic device communicating with the external device, or another external device, using a second determined beam direction ([0023]-[0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the accessory of Shriner with Webster to include “using first data in conjunction with second data, the first data being received via the at least one antenna on the headphones communicating with the external device using a first determined beam direction, and the second data being received via at least one other antenna on the electronic device communicating with the external device, or another external device, using a second determined beam direction,” as taught by Webster, for the purpose of minimizing interference (see also [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845